Citation Nr: 0107629	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits pursuant to Chapter 30, Title 38, United 
States Code.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from April 1977 to 
December 1996; he also had active duty for training from July 
1976 to November 1976.  

This matter arises from a July 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  The veteran had active duty for training with the United 
States Army National Guard from July 26, 1976, to November 
25, 1976.  

2.  The veteran enlisted in the United States Army Reserves 
on January 5, 1977, for a period of six years; on April 19, 
1977, he requested and received discharge therefrom to enlist 
in the Regular component of the United States Army for a 
period of three years.  He then had active military service 
from April 1977 to December 1996.  

3.  The veteran did not serve on active duty for a continuous 
period of 181 days or more, any part of which was after 
January 31, 1955, and before January 1, 1977.  

4.  The veteran did not enlist, and was not assigned to, a 
Reserve component prior to January 1, 1977.  



CONCLUSION OF LAW

The veteran has not met the requirements for basic 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code.  38 U.S.C.A. §§ 3011, 3452 
(West 1991); 38 C.F.R. §§ 20.7042(a), 7044(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to educational 
assistance under the provisions of Chapter 30, Title 38, 
United States Code because he qualifies for educational 
assistance pursuant to 38 U.S.C. Chapter 34 (West 1991), and 
because he entered active duty prior to January 2, 1978.  

The facts in this case are not in dispute, and are as 
follows.  The veteran had active duty for training with the 
United States Army National Guard from July 26, 1976 to 
November 25, 1976, for a total of 123-consecutive days.  On 
January 5, 1977, the veteran enlisted in the United States 
Army Reserves for a period of three years.  He then opted to 
enlist in the Regular Army on April 19, 1977.  He remained on 
active duty with the United States Army until December 1996.  
The foregoing constitutes all periods of the veteran's 
military service.  

A veteran can establish entitlement to educational assistance 
pursuant to Chapter 30, Title 38, United States Code in a 
number of ways.  Eligibility can be established based solely 
on active duty.  An individual may establish eligibility for 
basic educational assistance based on active duty if he 
became a member of the Armed Forces after June 30, 1985, and 
completes the minimum service requirements specified.  See 
38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).  (Emphasis 
added).  In this case, the veteran first entered active 
military service in 

April 1977, and continued on active duty until December 1996.  
Since his active military service began well prior to June 
30, 1985, the veteran does not qualify for educational 
assistance pursuant to Chapter 30, Title 38, United States 
Code based solely on his active military service.  

Alternatively, a veteran can establish eligibility to 
educational assistance pursuant to 38 U.S.C. Chapter 30 by 
establishing entitlement to educational assistance pursuant 
to 38 U.S.C. Chapter 34.  This requirement is met if he 
served on active duty for a period of more than 180 days, any 
part of which occurred after January 31, 1955, and before 
January 1, 1977, or if he contracted with the Armed Forces 
and was enlisted in or assigned to a Reserve component prior 
to January 1, 1977, and as a result of such enlistment, he 
served on active duty for a period of more than 180 days, any 
part of which commenced within 12 months after January 1, 
1977.  See 38 U.S.C.A. § 3452(a)(1)(B).  The veteran's 
service with the United States Army National Guard from July 
26, 1976, to November 25, 1976, does not meet the first of 
these requirements.  It is unclear from the record whether 
the veteran's service with the United States Army National 
Guard was pursuant to the provisions of § 511(d) of Title 10, 
United States Code.  See 38 U.S.C.A. § 3452(a)(3)(C).  
However, this need not be clarified further; the fact remains 
that this period of service lasted only 123-consecutive days.  
This is well below the 181-day requirement specified.  Id. at 
(a)(1).  

In addition, the veteran did not contract with, and was not 
enlisted in, the Armed Forces or assigned to a Reserve 
component prior to January 1, 1977.  Instead, the record 
indicates that he enlisted in the United States Army Reserves 
on January 5, 1977.  Thus, although the veteran did complete 
a period of active duty of more than 180-consecutive days 
within 12 months after January 1, 1977, that alone does not 
qualify him for the benefit sought.  See generally 
38 U.S.C.A. § 3452(a).  Given that the veteran was not 
entitled to educational assistance pursuant to 38 U.S.C.A. 
Chapter 34, he cannot establish entitlement to educational 
assistance pursuant to 38 U.S.C. Chapter 30 by collateral 
means.  


The veteran also asks for a waiver of the statutory 
requirement that a veteran had either contracted with, or was 
enlisted in, the Armed Forces or was assigned to a Reserve 
component prior to January 1, 1977, because he enlisted in 
the United States Army Reserves a mere four days after 
January 1, 1977.  It is unfortunate that the veteran's many 
years of honorable active military service do not qualify him 
legally for the benefit currently sought.  However, the Board 
does not have the authority to ignore the statutory 
requirements.  The Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104 (West 1991).  In effect, 
the veteran asks the Board to grant him relief that is 
equitable in nature; such relief exceeds the Board's 
authority.  Only the Secretary of Veterans Affairs is 
authorized to render such relief.  See 38 U.S.C.A. § 503(b) 
(West 1991); see also Schleis v. Principi, 3 Vet. App. 415, 
418 (1992).  Because the veteran has failed to state a claim 
for which relief can be granted, his appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Eligibility for educational assistance pursuant to 
Chapter 30, Title 38, United States Code is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

